Citation Nr: 1114419	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for left knee condition with recurrent subluxation.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.  

5.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1974, and from May 1975 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO).

In March 2006, the RO granted entitlement to service connection for arthritis of the left knee and evaluated the disability as 10 percent disabling.  The RO also increased the evaluation of chondromalacia of the right knee and left knee condition with recurrent subluxation to 10 percent each.  The Veteran filed a notice of disagreement dated in October 2006. 

In September 2007, the RO continued the 10 percent evaluations for the Veteran's service-connected knee disabilities, and denied service connection for arthritis of the low back and entitlement to individual unemployability.  The Veteran filed an additional notice of disagreement dated in November 2007, and the RO issued a statement of the case in March 2009.  The Veteran filed a substantive appeal dated in March 2009.  

In November 2010, the Veteran, accompanied by her representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's most recent VA examination for her knee disabilities is dated in September 2007.  The Veteran also contends, in her March 2009 substantive appeal and again in testimony before the Board, that her knee disabilities have worsened since her last VA examination.  As such, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current levels of her service-connected knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's low back claim, the Board notes that the Veteran's service treatment records indicate that the Veteran was seen in December 1975 with complaints of back ache.  She was assessed with strained muscle.  

After service, the Veteran's medical records indicate that the Veteran has been diagnosed with degenerative joint disease of the lumbosacral spine.  The Veteran testified before the Board that she believes that her military service, including marching and other activities, led to her back condition.  The Veteran has not been afforded a VA examination in connection with this claim.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that this matter should be remanded and that the Veteran should be provided with a VA examination in connection with this claim.  The examiner should, after reviewing the claims file, indicate whether the Veteran has a low back disability that had its onset in active military service, within one year of active service, or is otherwise related to the Veteran's active military service.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection can be granted for certain diseases, including peptic ulcers, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's individual unemployability claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

Here, the Veteran is service-connected for her three knee disabilities, evaluated as 10 percent disabling each.  Her combined evaluation is 30 percent.  Accordingly, she does not meet the schedular requirements for a TDIU rating.

The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit her from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In this regard, the Board notes that entries in the Veteran's claims file indicate that the Veteran's service-connected knee disabilities may prevent her from being employable.  Specifically, the Veteran submitted several letters from the U.S. Postal Service indicating that she was not eligible for employment with the post office due to her physical problems.  An April 2009 VA treatment report also indicated that the Veteran's symptoms, including back and knee conditions, are a source of pain that make it impossible for her to work in a position that requires a lot of manual labor.  The note also indicated that the Veteran was unable to keep up with the requirements of her present job.  A September 2007 VA examination also noted that the Veteran's knee impairments limit her mobility and ambulation if she were to be employed.  The Veteran testified that she has been unemployed since approximately 2006 or 2007, and that she is unable to find gainful employment due to her knee conditions.  

Because the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, the correct course of action for the Board, where it finds that entitlement to an extra-schedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and because it appears that the Veteran is not working, the prudent and thorough course of action is to remand for referral to the Director of Compensation and Pension for consideration of whether an extraschedular rating is appropriate.

Finally, the board notes that the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board finds that the Veteran was provided VCAA notice with respect to her increased rating  and individual unemployability claims, but was not provided notice with respect to her lumbar spine claim,  As the Veteran was not provided with adequate notice of the information and evidence necessary to establish his claim of entitlement to a low back disability, a remand is necessary to provide the Veteran with proper VCAA notice.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for her claimed disabilities.  Here, the Board notes that the Veteran testified that she has been treated at the Fitchburg, Bedford, and JP VA Outpatient Clinics.  Records from these facilities dated since service should be associated with the Veteran's claims file. The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice that informs her of the evidence and information necessary to establish her claim of entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities, her and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

2.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should specifically include treatment records from the Fitchburg, Bedford, and JP VA Outpatient Clinics dated since service. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  The RO should submit the Veteran's individual unemployability claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

4.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of her service-connected knee disabilities, and in order to determine whether the Veteran has a low back disability that had its onset in active military service, within one year of active service, or is otherwise related to the Veteran's active military service.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's knee disabilities:
The examiner should conduct full range of motion studies (flexion and extension) and also state whether there is subluxation or lateral instability and describe the severity, if present.  The examiner should state whether there is a dislocated semilunar cartilage or whether a dislocated semilunar cartilage has been removed previously.  The examiner should describe whether there is impairment of the tibia and fibula, and, if so, describe the manifestations of such impairment.  The examiner should state whether there is any ankylosis of the knees and, if so, what angle of flexion.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the knee disabilities after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the knees or any increase in pain due to repeated use of the knees. The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

With respect to the Veteran's back claim:
(a) Does the Veteran have a low back disability? If so, state the diagnosis or diagnoses.

(b) If the examiner finds that the Veteran has a low back disability, did such disorder have its onset during active duty or within one year of active service, or was such disability caused by any incident that occurred during active duty?  The examiner should also indicate whether any low back disability was caused by or is secondary to the Veteran's service-connected knee disabilities.  The examiner is asked to comment on the service treatment records and medical evidence in the Veteran's claims file.

The examiner should also offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render her unable to secure and follow substantially gainful employment.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service- connected disabilities and (b) indicate whether, without consideration of the Veteran's age or nonservice-connected disabilities, the service-connected disabilities, either singularly or jointly, prevent her from securing and following a substantially gainful occupation.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  After completion of the foregoing, and after undertaking any further development deemed warranted by the record (and keeping in mind the dictates of the Veterans Claims Assistance Act of 2000), the RO should again review the Veteran's claims.  If a determination remains adverse to the Veteran, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


